


Exhibit 10.5
THE TIMKEN COMPANY
Deferred Shares Agreement


WHEREAS, [GRANTEE] (“Grantee”) is an employee of The Timken Company (the
“Company”) or a Subsidiary; and
WHEREAS, the Company hereby grants the Deferred Shares, evidenced by this
Deferred Shares Agreement (this “Agreement”), to Grantee, effective as of
[_________] (the “Date of Grant”).
NOW, THEREFORE, pursuant to the Company’s 2011 Long‑Term Incentive Plan, as
amended and restated as of February 13, 2015 (the “Plan”), and subject to the
terms and conditions thereof, in addition to the terms and conditions of this
Agreement, the Company confirms to Grantee the grant of the right to receive
(i) [NUMBER] Common Shares and (ii) dividend equivalents payable in cash on a
deferred basis (the “Deferred Cash Dividends”) with respect to the Common Shares
covered by this Agreement. All terms used in this Agreement with initial capital
letters that are defined in the Plan and not otherwise defined herein shall have
the meanings assigned to them in the Plan.
1.
Five-Year Vesting of Awards.

(a)
Normal Vesting: Subject to the terms and conditions of Sections 2 and 3 hereof,
Grantee’s right to receive the Common Shares covered by this Agreement and any
Deferred Cash Dividends accumulated with respect thereto shall become
nonforfeitable on the fifth anniversary of the Date of Grant if Grantee has been
in the continuous employ of the Company or a Subsidiary from the Date of Grant
until the date of said fifth anniversary.

For purposes of this Agreement, Grantee’s continuous employment with the Company
or a Subsidiary shall not be deemed to have been interrupted, and Grantee shall
not be deemed to have ceased to be an employee of the Company or a Subsidiary,
by reason of any transfer of employment among the Company and its Subsidiaries.
(b)
Vesting Upon Retirement with Consent: In the event Grantee should retire with
the Company’s consent prior to the fifth anniversary of the Date of Grant, then,
subject to the payment provisions of Section 5 hereof, Grantee’s right to
receive the Common Shares covered by this Agreement, along with any Deferred
Cash Dividends accumulated with respect thereto, shall become nonforfeitable in
accordance with the terms and conditions of Section 1(a) as if Grantee had
remained in the continuous employ of the Company or a Subsidiary from the Date
of Grant until the date of the fifth anniversary of the Date of Grant or the
occurrence of an event referenced in Section 2, whichever occurs first.

For purposes of this Agreement, retirement “with the Company’s consent” shall
mean: (i) the retirement of Grantee prior to age 62 under a retirement plan of
the Company or a Subsidiary, if the Board or the Compensation Committee of the
Board (the “Committee”) determines that his retirement is for the convenience of
the Company or a Subsidiary, or (ii) the retirement of Grantee at or after age
62 under a retirement plan of the Company or a Subsidiary.
2.
Alternative Vesting of Awards.

Notwithstanding the provisions of Section 1 hereof, and subject to the payment
provisions of Section 5 hereof, Grantee’s right to receive the Common Shares
covered by this Agreement and any Deferred Cash Dividends then accumulated with
respect thereto may become nonforfeitable if any of the following circumstances
apply:


(a)
Death or Disability: Grantee’s right to receive the Common Shares covered by
this Agreement and any Deferred Cash Dividends then accumulated with respect
thereto shall immediately become nonforfeitable if Grantee should die or become
permanently disabled while in the employ of the Company or any Subsidiary. If
Grantee should die or become permanently disabled during the period that Grantee
is deemed to be in the continuous employ of the Company or a Subsidiary pursuant
to Section 1(b), 2(c) or 2(d), then the Common Shares covered by this Agreement
and any Deferred Cash Dividends then accumulated with respect thereto will
immediately become nonforfeitable, except that to the extent that Section 2(d)
applies, the Common Shares covered by this Agreement and any Deferred Cash
Dividends then accumulated with respect thereto will immediately become
nonforfeitable only to the extent that the Common Shares covered by this
Agreement and any Deferred Cash Dividends then accumulated with respect thereto
would have become nonforfeitable during the severance period pursuant to Section
2(d).

For purposes of this Agreement, “permanently disabled” shall mean that Grantee
has qualified for long-term disability benefits under a disability plan or
program of the Company that defines disability in accordance with Section 409A
of the Code and its corresponding regulations, or, in the absence of a
disability plan or program of the Company, under a government-sponsored
disability program that defines disability in accordance with Section 409A of
the Code and its corresponding regulations.




--------------------------------------------------------------------------------




(b)
Change in Control:

(i)
Upon a Change in Control occurring during the five-year period described in
Section 1(a) above while Grantee is an employee of the Company or a Subsidiary,
to the extent the Common Shares covered by this Agreement and any Deferred Cash
Dividends accumulated with respect thereto have not been forfeited, the Common
Shares covered by this Agreement and any Deferred Cash Dividends accumulated
with respect thereto shall immediately become nonforfeitable (except to the
extent that a Replacement Award is provided to Grantee for such Common Shares
and Deferred Cash Dividends). If Grantee is deemed to be in the continuous
employ of the Company or a Subsidiary pursuant to Section 1(b), 2(c) or 2(d),
then, upon a Change in Control prior to the fifth anniversary of the Date of
Grant, the Common Shares covered by this Agreement and any Deferred Cash
Dividends then accumulated with respect thereto will immediately become
nonforfeitable, except that to the extent that Section 2(d) applies, the Common
Shares covered by this Agreement and any Deferred Cash Dividends then
accumulated with respect thereto will immediately become nonforfeitable only to
the extent that the Common Shares covered by this Agreement and any Deferred
Cash Dividends then accumulated with respect thereto would have become
nonforfeitable during the severance period pursuant to Section 2(d).

(ii)
For purposes of this Agreement, a “Replacement Award” means an award (A) of
deferred shares, (B) that has a value at least equal to the value of the Common
Shares covered by this Agreement and any Deferred Cash Dividends accumulated
with respect thereto, (C) that relates to publicly traded equity securities of
the Company or its successor in the Change in Control (or another entity that is
affiliated with the Company or its successor following the Change in Control),
(D) the tax consequences of which, under the Code, if Grantee is subject to U.S.
federal income tax under the Code, are not less favorable to Grantee than the
tax consequences of the Common Shares covered by this Agreement and any Deferred
Cash Dividends accumulated with respect thereto, (E) that vests in full upon a
termination of Grantee’s employment with Company or its successor in the Change
in Control (or another entity that is affiliated with the Company or its
successor following the Change in Control) (the “Successor”) for Good Reason by
Grantee or without Cause by the Successor within a period of two years after the
Change in Control, and (F) the other terms and conditions of which are not less
favorable to Grantee than the terms and conditions of the Common Shares covered
by this Agreement and any Deferred Cash Dividends then accumulated with respect
thereto (including the provisions that would apply in the event of a subsequent
Change in Control). A Replacement Award may be granted only to the extent it
conforms to the requirements of Treasury Regulation 1.409A-3(i)(5)(iv)(B) or
otherwise does not result in the Common Shares covered by this Agreement and any
Deferred Cash Dividends then accumulated with respect thereto, or the
Replacement Award, failing to comply with Section 409A of the Code. Without
limiting the generality of the foregoing, the Replacement Award may take the
form of a continuation of the Common Shares covered by this Agreement and any
Deferred Cash Dividends then accumulated with respect thereto if the
requirements of the preceding sentence are satisfied. The determination of
whether the conditions of this Section 2(b)(ii) are satisfied will be made by
the Committee, as constituted immediately before the Change in Control, in its
sole discretion.

(iii)
For purposes of Section 2(b)(ii), “Cause” will be defined not less favorably
with respect to Grantee than: any intentional act of fraud, embezzlement or
theft in connection with the Grantee’s duties with the Successor, any
intentional wrongful disclosure of secret processes or confidential information
of the Successor, or any intentional wrongful engagement in any competitive
activity that would constitute a material breach of Grantee’s duty of loyalty to
the Successor, and no act, or failure to act, on the part of Grantee shall be
deemed “intentional” unless done or omitted to be done by Grantee not in good
faith and without reasonable belief that Grantee’s action or omission was in or
not opposed to the best interest of the Successor; provided, that for any
Grantee who is party to an individual severance or employment agreement defining
Cause, “Cause” will have the meaning set forth in such agreement. For purposes
of Section 2(b)(ii), “Good Reason” will be defined to mean a material reduction
in the nature or scope of the responsibilities, authorities or duties of Grantee
attached to Grantee’s position held immediately prior to the Change in Control,
a change of more than 60 miles in the location of Grantee’s principal office
immediately prior to the Change in Control, or a material reduction in Grantee’s
remuneration upon or after the Change in Control; provided, that no later than
90 days following an event constituting Good Reason Grantee gives notice to the
Successor of the occurrence of such event and the Successor fails to cure the
event within 30 days following the receipt of such notice.

(iv)
If a Replacement Award is provided, notwithstanding anything in this Agreement
to the contrary, any outstanding Common Shares covered by this Agreement and any
Deferred Cash Dividends then accumulated with respect thereto which at the time
of the Change in Control are not subject to a “substantial risk of forfeiture”
(within the meaning of Section 409A of the Code) will be deemed to be
nonforfeitable at the time of such Change in Control.

(c)
Divestiture: If Grantee’s employment with the Company or a Subsidiary terminates
as the result of a divestiture, then the Common Shares covered by this Agreement
and any Deferred Cash Dividends then accumulated with respect thereto shall
become nonforfeitable in accordance with the terms and conditions of





--------------------------------------------------------------------------------




Section 1(a) as if Grantee had remained in the continuous employ of the Company
or a Subsidiary from the Date of Grant until the fifth anniversary of the Date
of Grant or the occurrence of a circumstance referenced in Section 2(a) or 2(b),
whichever occurs first.
For the purposes of this Agreement, the term “divestiture” shall mean a
permanent disposition to a Person other than the Company or any Subsidiary of a
plant or other facility or property at which Grantee performs a majority of
Grantee’s services whether such disposition is effected by means of a sale of
assets, a sale of Subsidiary stock or otherwise.
(d)
Layoff: If (i) Grantee’s employment with the Company or a Subsidiary terminates
as the result of a layoff and (ii) Grantee is entitled to receive severance pay
pursuant to the terms of any severance pay plan of the Company in effect at the
time of Grantee’s termination of employment that provides for severance pay
calculated by multiplying Grantee’s base compensation by a specified severance
period, then Grantee’s right to receive the Common Shares covered by this
Agreement and any Deferred Cash Dividends then accumulated with respect thereto
shall become nonforfeitable in accordance with the terms and conditions of
Section 1(a) as if Grantee had remained in the continuous employ of the Company
or a Subsidiary from the Date of Grant until the end of the severance period or
the occurrence of a circumstance referenced in Section 2(a) or 2(b), whichever
occurs first. Notwithstanding the foregoing, in the event Grantee’s employment
is terminated as a result of layoff after Grantee becomes eligible for
retirement at or after age 62 under a retirement plan of the Company or a
Subsidiary, then Section 1(b) shall govern.

For purposes of this Agreement, a “layoff” shall mean the involuntary
termination by the Company or any Subsidiary of Grantee’s employment with the
Company or any Subsidiary due to (i) a reduction in force leading to a permanent
downsizing of the salaried workforce, (ii) a permanent shutdown of the plant,
department or subdivision in which Grantee works, or (iii) an elimination of
position.


3.
Forfeiture of Awards. Grantee’s right to receive the Common Shares covered by
this Agreement and any Deferred Cash Dividends accumulated with respect thereto
shall be forfeited automatically and without further notice on the date that
Grantee ceases to be an employee of the Company or a Subsidiary prior to the
fifth anniversary of the Date of Grant for any reason other than as described in
Sections 1 or 2 hereof. In the event that Grantee shall intentionally commit an
act that the Committee determines to be materially adverse to the interests of
the Company or a Subsidiary, Grantee’s right to receive the Common Shares
covered by this Agreement and any Deferred Cash Dividends accumulated with
respect thereto shall be forfeited at the time of that determination
notwithstanding any other provision of this Agreement to the contrary.

4.
Crediting of Deferred Cash Dividends. With respect to each of the Common Shares
covered by this Agreement, Grantee shall be credited on the records of the
Company with Deferred Cash Dividends in an amount equal to the amount per share
of any cash dividends declared by the Board on the outstanding Common Shares
during the period beginning on the Date of Grant and ending on the date on which
Grantee receives payment of the Common Shares covered by this Agreement pursuant
to Section 5 hereof or at the time when the Common Shares covered by this
Agreement are forfeited in accordance with Section 3 of this Agreement. The
Deferred Cash Dividends shall accumulate without interest.

5.
Payment of Awards.

(a)
General: Subject to Section 3 and Section 5(b), payment for the Common Shares
covered by this Agreement that are nonforfeitable and any Deferred Cash
Dividends accumulated with respect thereto will be made within 10 days following
the fifth anniversary of the Date of Grant.

(b)
Other Payment Events: Notwithstanding Section 5(a), to the extent that the
Common Shares covered by this Agreement are nonforfeitable on the dates set
forth below, payment with respect to the Common Shares covered by this Agreement
that have become nonforfeitable and any Deferred Cash Dividends accumulated with
respect thereto will be made as follows:

(i)
Change in Control. Within 10 days of a Change in Control, Grantee is entitled to
receive payment for the Common Shares covered by this Agreement that are
nonforfeitable and any Deferred Cash Dividends accumulated with respect thereto
on the date of the Change in Control; provided, however, that if such Change in
Control would not qualify as a permissible date of distribution under Section
409A(a)(2)(A) of the Code, and the regulations thereunder, and where Section
409A of the Code applies to such distribution, Grantee is entitled to receive
the corresponding payment on the date that would have otherwise applied pursuant
to Sections 5(a) or 5(b)(ii) as though such Change in Control had not occurred.

(ii)
Death or Disability. Within 10 days of the date of Grantee’s death or the date
Grantee becomes permanently disabled, Grantee is entitled to receive payment for
the Common Shares covered by this Agreement that are nonforfeitable and any
Deferred Cash Dividends accumulated with respect thereto on such date.

6.
Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any of the Common Shares covered by this Agreement or pay any
Deferred Cash Dividends accumulated with respect thereto if the issuance or
payment thereof would result in violation of any such law. To the extent that
the Ohio Securities Act shall be applicable to this Agreement, the Company shall
not be obligated to issue any of the Common Shares or other securities covered
by this Agreement or pay any Deferred Cash Dividends





--------------------------------------------------------------------------------




accumulated with respect thereto unless such Common Shares and Deferred Cash
Dividends are (a) exempt from registration thereunder, (b) the subject of a
transaction that is exempt from compliance therewith, (c) registered by
description or qualification thereunder or (d) the subject of a transaction that
shall have been registered by description thereunder.
7.
Transferability. Neither Grantee’s right to receive the Common Shares covered by
this Agreement nor his right to receive any Deferred Cash Dividends shall be
transferable by Grantee except by will or the laws of descent and distribution.
Any purported transfer in violation of this Section 7 shall be null and void,
and the purported transferee shall obtain no rights with respect to such Shares.

8.
Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code. This Agreement and the Plan shall be administered in a
manner consistent with this intent.

9.
Adjustments. Subject to Section 12 of the Plan, the Committee shall make any
adjustments in the number or kind of shares of stock or other securities covered
by this Agreement, and other terms and provisions, that the Committee shall
determine to be equitably required to prevent any dilution or expansion of
Grantee’s rights under this Agreement that otherwise would result from any (a)
stock dividend, stock split, combination of shares, recapitalization or other
change in the capital structure of the Company, (b) merger, consolidation,
separation, reorganization, partial or complete liquidation or other
distribution of assets involving the Company or (c) other transaction or event
having an effect similar to any of those referred to in subsection (a) or (b)
herein. Furthermore, in the event that any transaction or event described or
referred to in the immediately preceding sentence, or a Change in Control, shall
occur, the Committee shall provide in substitution of any or all of Grantee’s
rights under this Agreement such alternative consideration (including cash) as
the Committee shall determine in good faith to be equitable under the
circumstances.

10.
Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any delivery of Common
Shares to Grantee, and the amounts available to the Company for such withholding
are insufficient, it shall be a condition to the receipt of such delivery that
Grantee make arrangements satisfactory to the Company for payment of the balance
of such taxes required to be withheld. Grantee may elect that all or any part of
such withholding requirement be satisfied by retention by the Company of a
portion of the Common Shares delivered to Grantee. If such election is made, the
shares so retained shall be credited against such withholding requirement at the
market value of such shares on the date of such delivery.

11.
Detrimental Activity and Recapture.

(a)
In the event that, as determined by the Committee, Grantee shall engage in
Detrimental Activity during employment with the Company or a Subsidiary, the
Common Shares covered by this Agreement and any Deferred Cash Dividends
accumulated with respect thereto will be forfeited automatically and without
further notice at the time of that determination notwithstanding any other
provision of this Agreement.

(b)
If a Restatement occurs and the Committee determines that Grantee is personally
responsible for causing the Restatement as a result of Grantee’s personal
misconduct or any fraudulent activity on the part of Grantee, then the Committee
has discretion to, based on applicable facts and circumstances and subject to
applicable law, cause the Company to recover all or any portion (but no more
than 100%) of the Common Shares covered by this Agreement and any Deferred Cash
Dividends accumulated with respect thereto earned or payable to Grantee for some
or all of the years covered by the Restatement. The amount of any earned or
payable Common Shares covered by this Agreement and any Deferred Cash Dividends
accumulated with respect thereto recovered by the Company shall be limited to
the amount by which such earned or payable Common Shares and Deferred Cash
Dividends exceeded the amount that would have been earned by or paid to Grantee
had the Company’s financial statements for the applicable restated fiscal year
or years been initially filed as restated, as reasonably determined by the
Committee. The Committee shall also determine whether the Company shall effect
any recovery under this Section 11(b) by: (i) seeking repayment from Grantee;
(ii) reducing, except with respect to any non-qualified deferred compensation
under Section 409A of the Code, the amount that would otherwise be payable to
Grantee under any compensatory plan, program or arrangement maintained by the
Company (subject to applicable law and the terms and conditions of such plan,
program or arrangement); (iii) by withholding, except with respect to any
non-qualified deferred compensation under Section 409A of the Code, payment of
future increases in compensation (including the payment of any discretionary
bonus amount) that would otherwise have been made to Grantee in accordance with
the Company’s compensation practices; or (iv) by any combination of these
alternatives. For purposes of this Agreement, “Restatement” means a restatement
of any part of the Company’s financial statements for any fiscal year or years
after 2015 due to material noncompliance with any financial reporting
requirement under the U.S. securities laws applicable to such fiscal year or
years.

12.
No Right to Future Awards or Employment. This award is a voluntary,
discretionary bonus being made on a one-time basis and it does not constitute a
commitment to make any future awards. This award and any payments made hereunder
will not be considered salary or other compensation for purposes of any
severance pay or similar allowance, except as otherwise required by law. No
provision of this Agreement shall limit in any way whatsoever any right that the
Company or a Subsidiary may otherwise have to terminate Grantee’s employment at
any time.

13.
Relation to Other Benefits. Any economic or other benefit to Grantee under this
Agreement or the Plan shall not be taken into account in determining any
benefits to which Grantee may be entitled under any profit‑sharing, retirement
or other benefit or compensation plan maintained by the Company or a Subsidiary
and shall not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company or a
Subsidiary.





--------------------------------------------------------------------------------




14.
Processing of Information. Information about Grantee and Grantee’s award of
Common Shares and Deferred Cash Dividends may be collected, recorded and held,
used and disclosed for any purpose related to the administration of the award.
Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within Grantee’s country or
elsewhere, including the United States of America. Grantee consents to the
processing of information relating to Grantee and Grantee’s receipt of the
Common Shares and Deferred Cash Dividends in any one or more of the ways
referred to above.

15.
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that subject to the provisions of Section 8 hereof no amendment shall
adversely affect the rights of Grantee with respect to either the Common Shares
or other securities covered by this Agreement or the Deferred Cash Dividends
without Grantee’s consent.

16.
Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision in any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid.

17.
Governing Law. This Agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio.

This Agreement is executed by the Company on this ___ day of __________,
20__.                
The Timken Company






By:    __________________________________
William R. Burkhart
Executive Vice President, General Counsel
                                            and Secretary


The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the right to receive the Common Shares or other
securities covered hereby and any Deferred Cash Dividends accumulated with
respect thereto, subject to the terms and conditions of the Plan and the terms
and conditions herein above set forth.
____________________________________
[GRANTEE]


Date: ________________________________


